Title: To George Washington from Henry Knox, 14 November 1791
From: Knox, Henry
To: Washington, George



Sir,
War-department [Philadelphia], Nov: 14th 1791.

Lieutenant John Heth having arrived from the Creek country, I have the honor to submit his report relative to his mission and also, three letters from Brigadier General McGillivray of the 15th and 25th of September and the 4th of October; and also a letter from Edward White, dated the 7th of October. I have the honor to be with great respect Sir, Your most obedient Servt

H.Knox

